 

Case: 3:21-cv-00363-bbc Document #: 15 Filed: 08/11/21 Page 1 of1

INTHE NVNITED. STATES. COURT OF AY PEALS a cn
FORTHE. SEVENTH CER CULT ii

 

_DAUED LZ. SEERLA lopee,. . Oe
_ pefehonerPppellecaefe nn

 

Case Nei 2i-cu-I62-bhe
we Athy Fe EUceys... |
| Pepe types

NoTece OF NF Appeal. Te THE US. LOE OF Hype FRECA. A piso SALT OF.
AOR DER OF’ THE. Ui S;.. Desr ern COURT...

| Noli ce 1s ‘hereby give ted D DAVID -€ SEERLA A liper pebhoner 7

do Appellant, line ne tab Ve. fein ed’ LAS E, hereby, ap peal fo fhe. Unided Sholes oe

wou ce OF: Appeal S. ls forthe. SJ enteartly Cirdin#. hw. On her dimarssira his “onene

. peter for Wry f oF Habeas Corpus Mhegely eufered inflls. chon on On...
Me jot ag DE. py, Leek A. Certife Code. OF afpectetlly puas clesuedl,

 

fone PPENEr Que SLEPLA Lip. Sssuunue
. DATED ENRIRVE S ERLA lope Zo.
pe oer Hippel 4

pated Hus A degel wget BOE.

 
